DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 20150268512). 

    PNG
    media_image1.png
    342
    1112
    media_image1.png
    Greyscale


Regard to claims 1 and 10, Kwon et al. disclose an electronic device comprising an electro-optical device, wherein the electro-optical device comprising: 
a first member 24/25/26 having a translucent property; 
a second member 18/20 having a translucent property and opposed to the first member with a space being interposed therebetween; 
a plurality of pixel electrodes [a first electrode 16] provided at an opposite side from the first member with respect to the second member; 
a plurality of lens surfaces 18 having a protruding curved surface and provided at one surface of a surface, opposed to the second member, of the first member and a surface, opposed to the first member, of the second member, 
the plurality of lens surfaces 18 overlapping with the plurality of pixel electrodes [a first electrode 16] respectively in plan view; and 
a pillar [a spacer 22] extending through the space and being in contact with the first member 24/25/26 and the second member 18/20.  


Regard to claim 3, Kwon et al. disclose the electro-optical device, wherein a protection layer [a first alignment film 20 acting like the protection layer] is stacked at a side surface of the pillar.

Regard to claim 5, Kwon et al. disclose the electro-optical device, wherein the pillar 22 includes a pillar-shaped protruding portion that protrudes from the first member toward the second member.  

Regard to claim 6, Kwon et al. disclose the electro-optical device, wherein a surface of the first member that is opposed to the second member includes a recessed portion that is recessed toward an opposite side from the second member, the recessed portion being provided in a region that overlaps, in plan view, with a pixel area in which the pixel electrodes are arranged, and the plurality of lens surfaces are provided in a region that overlaps, in plan view, with a bottom of the recessed portion.  

Regard to claim 9, Kwon et al. disclose the electro-optical device, wherein
the first member includes a light-transmitting substrate body, and 
the second member includes a transparent film.  

2.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 20200152667).

    PNG
    media_image2.png
    362
    373
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    437
    529
    media_image3.png
    Greyscale


a first member 10s/20s having a translucent property; 
a second member ML1/ML2 having a translucent property and opposed to the first member with a space being interposed therebetween; 
a plurality of pixel electrodes 15 provided at an opposite side from the first member with respect to the second member; 
a plurality of lens surfaces ML1 having a protruding curved surface and provided at one surface of a surface, opposed to the second member, of the first member and a surface, opposed to the first member, of the second member, 
the plurality of lens surfaces overlapping with the plurality of pixel electrodes 15 respectively in plan view; and 
a pillar [see Fig. 10 above] extending through the space and being in contact with the first member 10s/20s and the second member ML1/ML2.  

Regard to claim 2, Ito discloses the electro-optical device, wherein the pillar [see Fig. 10 above] is provided at a position that overlaps, in plan view, with a region surrounded by the plurality of lens surfaces.

Regard to claim 3, Ito discloses the electro-optical device, wherein a protection layer [a first insulating film 11a composed of the silicon oxide film] is stacked at a side surface of the pillar.

Regard to claim 4, Ito discloses the electro-optical device, wherein the protection layer includes a reflection suppressing film [a first insulating film 11a composed of the silicon oxide film] configured to suppress reflection at the side surface of the pillar.  

Regard to claim 5, Ito discloses the electro-optical device, wherein the pillar includes a pillar-shaped protruding portion that protrudes from the first member toward the second member.  

Regard to claim 6, Ito discloses the electro-optical device, wherein a surface of the first member that is opposed to the second member includes a recessed portion that is 

Regard to claim 8, Ito discloses the electro-optical device comprising: 
a first substrate 10/210 including the pixel electrodes 15 and 
a switching element [a TFT 30 being a switching element, see Fig. 4] electrically coupled to the pixel electrodes; and 
a second substrate 20/220 opposed to the first substrate with an electro-optical layer being interposed between the first substrate and the second substrate, 
wherein at least one substrate of the first substrate and the second substrate includes the first member, the space, and the second member.  

Regard to claim 9, Ito discloses the electro-optical device, wherein
the first member includes a light-transmitting substrate body, and 
the second member includes a transparent film.  

2.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyawaki et al. (US 6157429).

    PNG
    media_image4.png
    352
    975
    media_image4.png
    Greyscale

Regard to claims 1 and 10, Miyawaki et al. disclose an electronic device comprising an electro-optical device, wherein the electro-optical device comprising: 
a first member 16/23 having a translucent property; 
a second member 16a having a translucent property and opposed to the first member with a space being interposed therebetween; 
a plurality of pixel electrodes 26 (Fig. 23a) provided at an opposite side from the first member with respect to the second member; 
a plurality of lens surfaces 220/16a having a protruding curved surface and provided at one surface of a surface, opposed to the second member, of the first member and a surface, opposed to the first member, of the second member, the plurality of lens surfaces overlapping with the plurality of pixel electrodes respectively in plan view; and 
a pillar 221 extending through the space and being in contact with the first member and the second member [a light shielding layer 221 which is a patterned metal film for preventing any leak light from entering the inside through the boundary zones of the micro lenses].

Regard to claim 2, Ito discloses the electro-optical device, wherein the pillar 221 is provided at a position that overlaps, in plan view, with a region surrounded by the plurality of lens surfaces.

Regard to claim 3, Ito discloses the electro-optical device, wherein a protection layer [on the first member 16/23] is stacked at a side surface of the pillar.

Regard to claim 4, Ito discloses the electro-optical device, wherein the protection layer includes a reflection suppressing film [transparent] configured to suppress reflection at the side surface of the pillar.  

Regard to claim 5, Ito discloses the electro-optical device, wherein the pillar includes a pillar-shaped protruding portion that protrudes from the first member toward the second member.  

Regard to claim 6, Ito discloses the electro-optical device, wherein a surface of the first member that is opposed to the second member includes a recessed portion that is recessed toward an opposite side from the second member, the recessed portion being 

Regard to claim 8, Ito discloses the electro-optical device comprising: 
a first substrate including the pixel electrodes 15 and 
a switching element [see Fig. 11] electrically coupled to the pixel electrodes; and 
a second substrate opposed to the first substrate with an electro-optical layer being interposed between the first substrate and the second substrate, 
wherein at least one substrate of the first substrate and the second substrate includes the first member, the space, and the second member.  

Regard to claim 9, Ito discloses the electro-optical device, wherein
the first member includes a light-transmitting substrate body, and 
the second member includes a transparent film.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20200152667) [or Miyawaki et al. (US 6157429)] as applied to claim 1 in view of Nimura (US 20170045647).

Ito [or Miyawaki] fails to disclose the electro-optical device, wherein the second member includes a through-hole that overlaps, in plan view, with the space, the through-hole being provided outside a pixel area in which the pixel electrodes are arranged, a third member having a translucent property is provided at an opposite side from the first member with respect to the second member, and a portion of the third member extends 

    PNG
    media_image5.png
    454
    647
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    276
    532
    media_image6.png
    Greyscale

Nimura teaches the electro-optical device, wherein the second member 12 includes a through-hole 13 that overlaps, in plan view, with the space, the through-hole 13 being provided outside a pixel area in which the pixel electrodes 28 are arranged, a third member 18 having a translucent property is provided at an opposite side from the first member with respect to the second member 12, and a portion of the third member extends through the through- hole and the space and protrudes up to a position where the portion is in contact with the first member.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the electro-optical device as Ito [or Miyawaki]  disclosed with the second member including a through-hole that overlaps, in plan view, with the space, the through-hole being provided outside a pixel area in which the pixel electrodes are arranged, a third member having a translucent property is provided at an opposite side from the first member with respect to the second member, and a portion of the third member extends through the through- hole and the space and protrudes up to a position where the portion is in contact with the first member for suppressing a decrease in transmittance of light incident on the micro lens array substrate [0154] as Nimura taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ito et al. (US 10634942) disclose an electro-optical device including a pixel electrode, a light shielding, a first insulator, a second insulator provided to be in contact with the first 

Ootsuka (US 8853758) a solid-state imaging device including plural pixel regions, each including a pixel having a photoelectric conversion unit, a color filter, and a microlens that condenses the incident light to the photoelectric conversion unit; a first light shielding portion that has a first end face at the side of the microlens, and a second end face opposite to the first end face, and that is formed at each side portion of each pixel region of the plurality of the pixel regions; and a second light shielding portion that has a first end face at the side of the microlens, and a second end face opposite to the first end face, and that is formed at each corner portion of the pixel region, in which a distance from a surface of the pixel to the first end face is short compared to the first light shielding portion.

Yun et al. (US 20150043067) disclose a microlens array of the present invention comprises a lens structure part formed by bistable dielectric polymer thin film; first and second electrode parts each formed on the upper surface and the bottom surface of the lens structure part to apply voltage for shape changes of the lens structure part; a circuit part applying heat to the dielectric polymer thin film to change the property of the dielectric polymer thin film to be soft; and a base part formed on the bottom surface of the second electrode in predetermined intervals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871